DETAILED ACTION

Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered.
Applicant states that the present claim amendments overcome the rejection under 35 USC 112(a) set forth in the prior Office action.  However, the amendments do not substantively change the scope and interpreted meaning of the claims to overcome the rejection.  The claims were amended such that “water content percentage weight” is now recited as “moisture content weight.”  These claim elements are interpreted to have the same meaning (i.e. “water content” is equivalent to “moisture”).  Furthermore, the amendments move limitations between claims that do not overcome the rejection.  The rejections under 35 USC 112(b) regarding the “water content percentage weight” are maintained for similar reasons.
Applicant’s remarks regarding the previously set forth prior art rejections are persuasive in view of present amendments to the claims.

Response to Amendments
Amendments to the claims overcome the objections to claims 3 and 6 set forth in the prior Office action.  Therefore, the objections are withdrawn.
The rejection of claims 3-10 under 35 USC 112(a) set forth in the prior Office action is withdrawn in order to present new rejections in view of amendments to the claims.  The rejection is maintained to the extent it applies to the present amended claims, as discussed below.
Amendments to the claims overcome the rejections of claims 3-10 under 35 USC 112(b) set forth in the prior Office action, except as restated below.  Therefore, the rejections are withdrawn.
Amendments to the claims overcome the rejections of claims 1 and 3-12 under 35 USC 103 set forth in the prior Office action.  Therefore, the rejections are withdrawn.

Claim Objections
Claims 1 and 5-7 are objected to because of the following informalities:  the claims use the term “moisture content weight,” which is inconsistent with the specification’s recitation of the term “water content percentage weight”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  a line break between “process,” and “wherein” (5th line from end) is missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The disclosure does not provide a definition or description of the term “moisture content weight” (i.e. “water content percentage weight”).  It is unknown if weight refers to a unit of mass or represents proportionality.  The disclosure does not provide guidance as to the meaning of the term, does not give a units of measure for the term, and does not provide an example calculation using a numerical value represented by the term.  One of ordinary skill in the art would have understood what is meant by “moisture” (i.e. “water content”), but would not have readily understood what is meant by “weight” in the context of the present disclosure.
Paragraph 199 of the disclosure states that water content percentage weights (i.e. moisture content weights) are summed to determine if they exceed a predetermined threshold.  However, there is no discussion of whether the reference threshold weight is dependent on the number of laundry objects.  One of ordinary skill in the art would have not understood how the method is intended to account for the number of laundry objects in its determination.  For example, a large number of laundry objects would result in a greater sum of the percentage weights than the sum of the percentage weights of a small number of laundry objects, given that the percentage weights are the same value.  Extending the water supply time (see para. 200) based on the sum without being dependent on the number of laundry objects present in the load would not have provided sufficient information to one of ordinary skill in the art to practice the invention for its intended result without undue experimentation to determine a relationship between the number of objects and the threshold, in particular since the weight variable is undefined.  Furthermore, if the moisture content weight (i.e. “water content percentage weight”) is defined as a proportional percentage, the sum of the percentage weights would always equal 100%.
Additionally, in regard to claim 7, the disclosure does not explain the relevancy of extracting overlapping laundry objects and assigning a water content percentage weight based on whether they overlap.  One of ordinary skill in the art would not have understood the relationship between a water content percentage weight and whether the laundry objects overlap.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5-7 recite the element “moisture content weight.”  It is unclear what is meant by this term.  It is assumed to generally represent a degree of water absorbency of a laundry object, but an assumption that reflects a representation of a numerical value cannot be made.
Claim 1 recites the element “the extracted laundry objects having a water supply error history.”  There is insufficient antecedent basis for this limitation in the claim because it is unclear if it refers to the extracted laundry objects (i.e. all of the objects that were extracted) or only a subset of extracted laundry objects (i.e. only the ones with a water supply error history).  This limitation is interpreted to mean “determining a moisture content weight for extracted laundry objects having a water supply error history.”
Claim 1 states that the look-up table stores weights associated with the laundry objects.  There is insufficient antecedent basis for the limitation “the laundry objects” in the claim because it is unclear if “the laundry objects” refers to the extracted laundry objects or the extracted laundry objects having a water supply error history.
Claim 1 states that the classification information includes error information indicating an error history for each laundry object among the extracted laundry objects.  It is unclear if “the extracted laundry objects” refers to all of the extracted laundry objects or only those having a water supply error history.
In claim 5 the phrase “to which the extracted laundry object cause a water supply error.”  It is assumed to say “caused.”
Claim 6 states “the obtained first or nth laundry image.”  It is unclear if this was intended to state “the obtained first to nth laundry image.”
Claim 8 states that the first to nth laundry image is derived from an image of the laundry.  Claim 6 states that the first and nth images are obtained in different washing processes.  It is unclear how the first to nth images could be derived from a single image that could not have been taken in separate washing processes simultaneously.
In claim 10 the limitation “each step of obtaining the first laundry image to the nth laundry image is derived by capturing images” cannot be clearly understood, as it is unclear what is meant by a step being derived by capturing images.  It is assumed to mean “wherein each step of deriving the obtained first laundry image to the obtained nth laundry image comprises capturing images.”
Remaining claims are rejected due to their dependency on a rejected base claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711